internal_revenue_service number release date index number ---------------------------------- ------------------------------------------------------------ ------------- ---------------------------- -------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------------------- telephone number --------------------- refer reply to cc tege eb hw plr-127873-04 date legend employer plan -------------------------------------------------------------- ----------------------- --------------------------------------------------------------------------------------------------- --------------------------------- dear ------------- this is in reply to your letter dated date requesting rulings concerning the proper federal tax treatment of a medical reimbursement plan you represent that employer has established the plan which is an employer-provided medical reimbursement plan the plan provides that all employees of employer who are either administrators or teachers are members of the plan the plan provides for the payment of or reimbursement for qualified_medical_expenses incurred by plan members under employer’s plan the payment of or reimbursement for medical_expenses is limited to those expenses that are incurred after retirement or other termination of employment under the plan an individual_account will be established for each employee who is a member of the plan you represent that the accounts are held in a_trust which is a voluntary employees’ beneficiary association described in sec_501 of the internal_revenue_code the code the amount of total payments or reimbursements to which a member is entitled is determined by the balance of the individual_account established for the member employer makes contributions to the trust on behalf of each member members do not have the right to receive cash or any other taxable or non-taxable benefit under the plan plr-127873-04 other than the payment of or reimbursement for medical_expenses you represent that employer contributions allocated to each member’s account do not directly or indirectly result from any form of salary reduction or employee election the plan reimburses members for medical_expenses as defined in ' d of the code except for long-term care expenses the plan reimburses only those medical_expenses that were incurred by the member and the member’s spouse and dependents as defined in ' and no medical_expenses incurred by any individual who is not the member or the member’s spouse or dependents as defined in ' are eligible for payment or reimbursement under the plan the plan will reimburse medical_expenses only to the extent that the member or the member’s spouse or dependents have not been reimbursed for the expense from any other plan employer requires members to substantiate medical_expenses before reimbursements or payments are made upon the death of a member who has an account balance the member’s surviving_spouse and dependents as defined in ' are entitled to payment of or reimbursement for medical_expenses as defined in ' d until the account balance is exhausted the account balance of a deceased member is not available for the payment of or reimbursement for medical_expenses of any individual other than the deceased member’s surviving_spouse or dependents as defined in ' if a deceased member does not have a surviving_spouse or dependents or if the surviving_spouse or dependents die before the account is depleted the member’s account balance is allocated among the accounts of the other members sec_61 of the code and ' a of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_106 provides that gross_income of an employee does not include employer- provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which the employee's employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee or the employee's spouse or dependents as defined in ' the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health ' applies only to the portion of the contributions allocable to accident or health benefits sec_105 provides that except as otherwise provided in ' amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to plr-127873-04 contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 states that except in the case of amounts attributable to and not in excess of deductions allowed under ' relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in ' d of the taxpayer or the taxpayer's spouse or dependents as defined in ' sec_1_105-2 of the regulations provides that only amounts that are paid specifically to reimburse the taxpayer for expenses_incurred by the taxpayer for the prescribed medical_care are excludable from gross_income thus ' b does not apply to amounts that the taxpayer would be entitled to receive irrespective of whether or not the taxpayer incurs expenses for medical_care in revrul_2002_41 2002_2_cb_75 an employer sponsors a health_reimbursement_arrangement hra that is paid for solely by the employer and not through salary reduction contributions the hra reimburses substantiated medical_care expenses as defined in ' d of participating employees and their spouses and dependents as defined in '152 up to a maximum annual reimbursement amount unused amounts from one coverage period are carried forward to subsequent coverage periods participating employees have no right to receive cash or any other benefit in lieu of medical expense reimbursements in situation of revrul_2002_41 the maximum reimbursement amount under the hra that is not applied to reimburse medical_care expenses before an employee retires or otherwise terminates employment continues to be available after retirement or termination for any medical_care expense under sec_213 incurred by the former employee or the former employee's spouse and dependents the ruling concludes that coverage and reimbursements made under the hra are excludable from the gross_income of participating employees under and notice_2002_45 2002_2_cb_93 provides that an hra is an arrangement that is paid for solely by the employer and not pursuant to salary reduction reimburses the employee for medical_care expenses as defined in ' d incurred by the employee and the employee’s spouse and dependents as defined in ' and provides that any unused portion of the maximum dollar amount available during the coverage period is carried forward to subsequent periods notice_2002_45 also provides that benefits under an hra must be limited to reimbursements of ' d expenses and that all such expense reimbursements must be substantiated to be excludable under ' notice_2002_45 further provides that medical_care expense reimbursements under an hra are excludable under sec_105 if the reimbursements are provided to the following individuals current and former employees including retired employees their spouses and dependents as defined in sec_152 as modified by the last sentence of sec_105 and the spouses and dependents of deceased employees plr-127873-04 the plan is an employer-provided accident_and_health_plan that is paid for solely by the employer and amounts are used exclusively to reimburse members ie former employees for expenses_incurred for the medical_care as defined in ' d of the member and the member’s spouse or dependents as defined in ' upon the death of a member amounts are used exclusively to reimburse the member’s surviving_spouse or dependents as defined in ' for medical_care as defined in ' d no benefits other than reimbursements for medical_care expenses are available at any time to members or the surviving spouses and dependents of members either in the form of cash or other nontaxable or taxable benefits accordingly the plan meets the requirements as set forth in revrul_2002_41 and notice_2002_45 based on the information submitted and the representations made we conclude as follows contributions and coverage under the plan are excludable from the gross_income of members under ' of the code and payments for and reimbursements of medical_care expenses to members and the spouses and dependents of members as defined in '152 or the surviving spouses and dependents of members as defined in ' under the plan are excludable from gross_income under ' b of the code no opinion is expressed concerning whether the plan satisfies the nondiscrimination requirements of ' h of the code and ' of the regulations in addition no opinion is expressed concerning whether the trust is a voluntary employees’ beneficiary association described in ' c of the code moreover we are specifically not ruling on whether contributions coverage and payments or reimbursements will be excludable from gross_income under and if any amounts may be provided under the plan to anyone other than members and the spouses and dependents of members or the surviving spouses and dependents of members finally no opinion is expressed concerning the federal tax consequences of the plan under any other provision of the code other than those specifically stated herein this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker branch chief health and welfare employee_benefits tax exempt government entities
